UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2330


In re: MABLE LEE RAHMAN EL,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                                 (8:18-cv-00368-GJH)


Submitted: February 21, 2019                                 Decided: February 25, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mable Lee Rahman El, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mable Lee Rahman El petitions for a writ of mandamus seeking an order directing

the district court to grant relief on her complaint, which the district court previously

dismissed. We conclude that Rahman El is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought, In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988), and may not be used as a substitute for

appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      The relief sought by Rahman El is not available by way of mandamus.

Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition

for writ of mandamus. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                   PETITION DENIED




                                           2